MEMORANDUM **
Richard Anthony Davis, a California state prisoner, appeals from the district court’s denial of his 28 U.S.C. § 2254 petition challenging a decision by the Board of Prison Terms (“Board”) to deny his parole. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Following a denial of parole on May 23, 2001, and subsequent to a successful post-conviction relief petition in California state court, Davis was granted a new hearing. Upon a subsequent denial, Davis now contends that the Board lacked any evidence to deny his parole in both instances. We disagree. The Board was entitled to consider all relevant information, including whether the offense was carried out in a manner which demonstrates exceptionally callous disregard for human life. See Biggs v. Terhune, 334 F.3d 910, 915 (9th Cir.2003) (holding that requirements of due process are satisfied if “some evidence” supports the decision to deny parole). The record reveals that, contrary to Davis’s contentions, and notwithstanding the fact that the underlying offense involved the beating to death of an infant, the Board conducted a thorough and deliberate examination of relevant factors in *921denying Davis parole and did not consider only the facts of the underlying conviction. See id. at 916-17.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.